

	

		II

		109th CONGRESS

		1st Session

		S. 618

		IN THE SENATE OF THE UNITED STATES

		

			March 14, 2005

			Mr. Sessions (for

			 himself, Mr. Lott, and

			 Mr. Enzi) introduced the following bill;

			 which was read twice and referred to the Committee on the Judiciary

		

		A BILL

		To amend section 1951 of title 18, United States Code

		  (commonly known as the Hobbs Act), and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Freedom From Union Violence Act of

			 2005.

		2.Interference

			 with commerce by threats or violenceSection 1951 of title 18, United States

			 Code, is amended to read as follows:

			

				1951.Interference

				with commerce by threats or violence

					(a)ProhibitionExcept

				as provided in subsection (c), whoever in any way or degree obstructs, delays,

				or affects commerce or the movement of any article or commodity in commerce, by

				robbery or extortion, or attempts or conspires so to do, or commits or

				threatens physical violence to any person or property in furtherance of a plan

				or purpose to do anything in violation of this section, shall be fined not more

				than $100,000, imprisoned for a term of not more than 20 years, or both.

					(b)DefinitionsFor

				purposes of this section—

						(1)the term

				commerce means any—

							(A)commerce within

				the District of Columbia, or any territory or possession of the United

				States;

							(B)commerce between

				any point in a State, territory, possession, or the District of Columbia and

				any point outside thereof;

							(C)commerce between

				points within the same State through any place outside that State; and

							(D)other commerce

				over which the United States has jurisdiction;

							(2)the term

				extortion means the obtaining of property from any person, with

				the consent of that person, if that consent is induced—

							(A)by actual or

				threatened use of force or violence, or fear thereof;

							(B)by wrongful use

				of fear not involving force or violence; or

							(C)under color of

				official right;

							(3)the term

				labor dispute has the same meaning as in section 2(9) of the

				National Labor Relations Act (29 U.S.C. 152(9)); and

						(4)the term

				robbery means the unlawful taking or obtaining of personal

				property from the person or in the presence of another, against his or her

				will, by means of actual or threatened force or violence, or fear of injury,

				immediate or future—

							(A)to his or her

				person or property, or property in his or her custody or possession; or

							(B)to the person or

				property of a relative or member of his or her family, or of anyone in his or

				her company at the time of the taking or obtaining.

							(c)Exempted

				conduct

						(1)In

				generalSubsection (a) does not apply to any conduct that—

							(A)is incidental to

				otherwise peaceful picketing during the course of a labor dispute;

							(B)consists solely

				of minor bodily injury, or minor damage to property, or threat or fear of such

				minor injury or damage; and

							(C)is not part of a

				pattern of violent conduct or of coordinated violent activity.

							(2)State and local

				jurisdictionAny violation of this section that involves any

				conduct described in paragraph (1) shall be subject to prosecution only by the

				appropriate State and local authorities.

						(d)Effect on other

				lawNothing in this section shall be construed—

						(1)to repeal, amend,

				or otherwise affect—

							(A)section 6 of the

				Clayton Act (15 U.S.C. 17);

							(B)section 20 of the

				Clayton Act (29 U.S.C. 52);

							(C)any provision of

				the Norris-LaGuardia Act (29 U.S.C. 101 et seq.);

							(D)any provision of

				the National Labor Relations Act (29 U.S.C. 151 et seq.); or

							(E)any provision of

				the Railway Labor Act (45 U.S.C. 151 et seq.); or

							(2)to preclude

				Federal jurisdiction over any violation of this section, on the basis that the

				conduct at issue—

							(A)is also a

				violation of State or local law; or

							(B)occurred during

				the course of a labor dispute or in pursuit of a legitimate business or labor

				objective.

							.

		

